Case: 13-12408   Date Filed: 01/23/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12408
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:10-cv-00038-MW-EMT



KEVIN ANTHONY MOORE,

                                                              Plaintiff-Appellant,

                                    versus

FEDERAL BUREAU OF PRISONS,

                                                                      Defendant,

MIKE HARRIS,
Unit Manager at FCI Marianna,
WARDEN, FCI MARIANNA,
UNITED STATES OF AMERICA,
on behalf of Mike Harris and Mark Henry,

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                              (January 23, 2014)
                Case: 13-12408       Date Filed: 01/23/2014      Page: 2 of 5


Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

       Kevin Anthony Moore, a non-prisoner proceeding pro se, appeals the district

court’s dismissal of his Bivens suit.

                                               I.

       Moore’s suit arises from his time as a prisoner at the Federal Correctional

Institution in Marianna, Florida. In August of 1999, Moore was reaching the end

of his federal prison term for marijuana charges. 1 One of the prison’s correctional

officers, Michael Harris, told Moore that he would not be released from prison

until he signed a sex offender registration form. Harris mistakenly thought that

Moore had a prior state conviction for sexual battery when Moore had actually

pleaded to simple battery. Moore protested, but ultimately signed the form “under

duress.” When he signed the form, he wrote “void” next to his signature and “I

disagree” in three places. Moore was released from prison on September 17, 1999.

       Moore thought his alterations to the form had resolved the issue. But in

2005 he applied for a contractor’s license and was arrested for failing to register as

a sex offender.       While the local police department released him after they

determined that his prior battery conviction was not a sex offense, the Florida


   1
      Because the district court granted the defendants’ motion to dismiss, we take the facts as
alleged in Moore’s complaint. See Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d
1282, 1291 (11th Cir. 2007).


                                               2
              Case: 13-12408         Date Filed: 01/23/2014   Page: 3 of 5


Department of Law Enforcement (the Department) continued to send Moore a

registration form every six months along with a warning that failure to register was

a third-degree felony. The Department also put Moore’s name on its website’s list

of sex offenders. Moore made several attempts to rectify the situation. He visited

the Department and tried to explain the situation, but was told the form he signed

in 1999 prevented the Department from lifting the requirement. He filed a petition

in Florida state court in 2005 and a federal declaratory judgment action in 2009,

but both were dismissed. Finally, in January 2010 he contacted the United States

Attorney’s Office for the Northern District of Florida. Assistant United States

Attorney Nancy Hess spoke with the Department, which lifted the registration

requirement and removed Moore’s name from its registry.

      Moore filed this suit in February 2010, claiming that his federal

constitutional rights were violated and seeking damages under Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999 (1971). The

district court dismissed the complaint because Moore filed it after the four-year

statute of limitations had lapsed.

                                             II.

      We review de novo the district court’s decision applying the statute of

limitations. Ctr. for Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th

Cir. 2006).



                                             3
               Case: 13-12408    Date Filed: 01/23/2014   Page: 4 of 5


        Bivens suits have the same statute of limitations as suits brought under 42

U.S.C. § 1983. Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996). And where

Florida is the forum state, § 1983 plaintiffs have four years to file suit. See

Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). Under Moore’s version

of events, his statute of limitations clock began to run in 2005 when he was

arrested for failing to register as a sex offender. See Uboh v. Reno, 141 F.3d 1000,

1002 (11th Cir. 1998) (“[U]nder our Bivens case law, an action accrued at the time

the plaintiff knew or had reason to know of his claims.”). So Moore’s four-year

window closed in 2009, more than a month before he filed this suit in February

2010.

        None of Moore’s arguments justify extending his statute of limitations

period. First, Moore contends that his limitations period was tolled under Heck v.

Humphrey, 512 U.S. 477, 489–90, 114 S.Ct. 2364, 2374 (1994) (“[A] § 1983 cause

of action for damages attributable to an unconstitutional conviction or sentence

does not accrue until the conviction or sentence has been invalidated.”). Heck’s

rule does not apply here because it is limited to “criminal judgments.” Id. at 486,

114 S.Ct. at 2372. Sex offender registration is “a civil and non-punitive regulatory

scheme,” not a criminal judgment. United States v. W.B.H., 664 F.3d 848, 860

(11th Cir. 2011). Second, Moore contends that his limitations period was equitably

tolled until 2010 because he took “extraordinary” measures to have the registration



                                         4
              Case: 13-12408     Date Filed: 01/23/2014   Page: 5 of 5


requirement removed.     We have allowed equitable tolling where the plaintiff

demonstrates that he filed his complaint late due to “extraordinary circumstances

that are both beyond his control and unavoidable even with diligence.” Sandvik v.

United States, 177 F.3d 1269, 1271 (11th Cir. 1999). Moore’s late filing was

hardly “unavoidable.” For example, he could have brought his Bivens claim as

part of the federal suit he filed in 2009. Finally, Moore claims that the doctrine of

continuing violations applies here. But that doctrine is limited “to situations in

which a reasonably prudent plaintiff would have been unable to determine that a

violation had occurred.” Ctr. for Biological Diversity, 453 F.3d at 1335. As

explained above, Moore’s 2005 arrest put him on notice of the alleged violation, so

the doctrine does not apply.

      AFFIRMED.




                                         5